t c memo united_states tax_court robert a connell and ann p connell petitioners v commissioner of internal revenue respondent robert a connell petitioner v commissioner of internal revenue respondent docket nos filed date barry h frank gordon fairle moore ii and tiffany w donio for petitioners kirsten e brimer and jeannine a zabrenski for respondent 1the court granted the parties’ joint motion to consolidate docket numbers and on date memorandum findings_of_fact and opinion jacobs judge respondent determined deficiencies in petitioners’ federal_income_tax for and years involved as follows all amounts are rounded to the nearest dollar docket no 14947-16--robert a connell ann p connell year deficiency dollar_figure docket no 14948-16--robert a connell year deficiency dollar_figure big_number penalty sec_6662 dollar_figure penalty sec_6662 dollar_figure big_number after concessions the issue for decision in these consolidated cases is whether an award by the financial industry regulatory authority finra dispute resolution panel finra panel that extinguished a debt owed by mr connell to merrill lynch pierce fenner smith inc merrill lynch should be taxed as ordinary_income or as capital_gain respondent asserts that the extinguishment constitutes cancellation of debt income and taxable as ordinary_income mr connell maintains the award was for the taking of his book of business and taxable as capital_gain all section references are to the internal_revenue_code as amended in effect for the years involved and unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure 2pursuant to the joint stipulation of settled issues the parties agree that petitioners are entitled to deduct certain nonpassive activity losses for mr connell is entitled to deduct nonpassive activity losses for and mr connell’ sec_2011 smith barney citi group deferred_compensation loss is a capital_loss mr connell is not entitled to a carryforward loss of dollar_figure for petitioners are liable for the sec_6662 penalty for and mr connell is liable for sec_6662 penalties for and 3finra is a private corporation that acts as a self-regulatory organization findings_of_fact i introduction some of the facts have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference when they timely filed their petitions petitioners resided in pennsylvania petitioners were husband and wife in they filed a joint federal_income_tax return for that year petitioners divorced in and as is relevant in this matter mr connell filed as a single individual on hi sec_2011 federal_income_tax return mr connell has been a financial adviser since he began his career with bache now prudential bache he has been a certified financial planner since in mr connell joined the financial services firm now known as smith barney remaining there until at smith barney mr connell generated a group of approximately clients to service those clients mr connell worked with a five-person team of brokers and assistants by mr connell and hi sec_4the record does not indicate whether mr connell filed as a single individual for 5mr connell’s team members were employees of smith barney but they worked exclusively for mr connell although mr connell did not have the authority to fire a team member management usually honored his request or continued team had assets under management aum exceeding dollar_figure million the value of the assets under mr connell’s direct management was dollar_figure mr connell and his team produced over dollar_figure in t12 annual revenue for smith barney with mr connell’s clients generating dollar_figure in t12 revenue the size of his book of business made mr connell one of smith barney’s top financial advisers he was first in his office and in the north atlantic region and in the top nationally ii mr connell’s brief merrill lynch career in early mr connell learned that morgan stanley intended to acquire smith barney he decided to explore other employment opportunities merrill lynch made him the best offer mr connell was offered their highest compensation package called quintille one continued reassigned the person 6t12 is trailing revenue ie fees paid to the firm for the financial adviser’s services over the preceding months 7in another member of mr connell’s team who moved with mr connell to merrill lynch see infra p had aum of dollar_figure and t12 of dollar_figure on date mr connell signed a relatively standard employment agreement with merrill lynch paragraph c governed mr connell’s compensation hereinafter transition compensation clause i stated a b connell shall be entitled to monthly transition compensation payments of forty-two thousand nine hundred eighty and dollars dollar_figure during each month from date through date the transition compensation payments described in this paragraph are not eligible for computation of benefits usually known as non eligible compensation connell shall cease to be entitled to the above-described transition compensation upon the termination of his employment for any reason in the event that connell’s employment is terminated by merrill lynch and or bank of america other than for cause as defined below or in the event that connell’s employment is terminated by reason of death or disability as defined in the merrill lynch co long term disability plan connell will no longer be entitled to monthly transition compensation payments under this agreement instead merrill lynch agrees to pay connell or his estate a lump sum payment equal to the remaining transition compensation payments through date less any outstanding debts connell owes merrill lynch subject_to paragraph c v such lump sum shall be paid as soon as practicable after the close of the calendar_year after the calendar_year in which the termination occurs but in no event later than march of the year after the calendar_year in which the termination occurs in the event that connell resigns or his employment is terminated by merrill lynch and or bank of america for cause connell shall cease to be entitled to the above-described transition compensation payments and will not receive any lump sum payment as described in this paragraph cause was defined in paragraph as i ii iii iv v vi violation of federal securities laws rules or regulations violation of any rules or regulations of any regulatory or self- regulatory organization violation as reasonably determined by merrill lynch management of merrill lynch’s rules regulations policies practices directions and or procedures criminal conduct that could either result in mr connell’s statutory disqualification or could reasonably result in harm to merrill lynch’s reputation as reasonably determined by merrill lynch management a suspension bar or limitation on mr connell’s activities for merrill lynch by any regulatory or self-regulatory organization violation of merrill lynch’s policies against discrimination and harassment failure to maintain licenses and required registrations vii viii dishonesty in connection with mr connell’s employment or ix failure to fulfill or to meet any financial obligations that exist between mr connell and merrill lynch for a period of four consecutive months that occur outside the first six months of employment in addition to his monthly transition compensation payments mr connell was eligible to participate in merrill lynch’s incentive compensation bonus programs as previously noted mr connell was to receive dollar_figure in monthly transition compensation from date through date upon his agreeing to work for merrill lynch the firm lent mr connell dollar_figure to evidence the loan mr connell signed a promissory note on date pursuant to the note’s terms dollar_figure was due and payable each month by mr connell however f or the convenience of the undersigned ie mr connell such amount shall be deducted from the undersigned compensation from merrill lynch at the time compensation is paid during each month from date through date this arrangement common to the industry allowed mr connell to receive the full amount of his transition compensation upfront while recognizing income only as each monthly payment came due no moneys changed hands with respect to each monthly repayment of the loan the loan became immediately repayable under the following conditions notwithstanding anything to the contrary contained herein all outstanding principal and accrued but unpaid interest on this note shall become due and immediately payable if a the undersigned’s employment with merrill lynch is terminated for any reason or b the undersigned becomes insolvent or files for bankruptcy mr connell was offered this high level of compensation in anticipation of his clients’ moving with him and his team to merrill lynch mr connell’s efforts to contact his clients and persuade them to leave smith barney and join him at merrill lynch were governed by the protocol for broker recruiting protocol the protocol is an agreement entered into by participating financial services firms including merrill lynch and smith barney which sets forth five specific types of information which a financial adviser may take with him when he she leaves one financial services firm to join another client names client addresses client email addresses client telephone numbers and types of accounts the clients maintained financial advisers are prohibited from taking any other document or information with them when changing financial services firms seeking to bring his clients to merrill lynch mr connell consulted with merrill lynch’s attorneys to interpret the protocol relying on the attorneys’ interpretation of the protocol mr connell brought his client information with him to merrill lynch and used it to contact the clients inform them of the move and invite them to change financial services firms mr connell’s relationship with his clients was important to him he negotiated special terms in his employment agreement which allowed him to solicit his longtime clients ie those clients who came with him from smith barney if he should ever leave merrill lynch 8as many as big_number financial services firms are signatories to the protocol for a period of one year following the termination of connell’s employment with merrill lynch for any reason connell agrees not to solicit or initiate contact or communication with either directly or indirectly any account customer client customer lead prospect or referral whom connell served or whose name became known to connell during his employment at merrill lynch this restriction will not apply to clients whom connell served as a registered_representative at his prior employer or who became clients of merrill lynch within one year after he begins employment with merrill lynch in addition if connell terminates his employment and joins a firm that is part of the protocol for broker recruiting protocol and merrill lynch is part of the protocol at the time connell will be entitled to follow the protocol mr connell brought his entire team to merrill lynch and secured for each team member a higher rate of compensation than each had received at smith barney as part of the transition mr connell brought various spreadsheets and documents used by his group at smith barney these were developed by mr connell over his years of work specifically microsoft word documents used by mr connell and his group contained historical records of telephone conversations and personal meetings with clients and the spreadsheets used by mr connell and his group contained detailed financial planning information these microsoft word documents and spreadsheets were treated as mr connell’s personal_property at smith barney 9although the standard smith barney employment agreement stated that all continued iii mr connell’s departure from merrill lynch less than a year after mr connell joined merrill lynch their relationship collapsed merrill lynch launched an investigation conducted by outside counsel with respect to how mr connell brought his team’s smith barney clients to merrill lynch and whether he violated the protocol and or his employment agreement mr connell fully cooperated with all information requests made as part of the investigation but he engaged thomas b lewis as his counsel10 to accompany him to a followup interview merrill lynch’s outside counsel concluded that mr connell should be issued a letter of reprimand and that thereafter the matter should be ended merrill lynch declined to follow its outside counsel’s advice on date four days before mr connell’s one-year anniversary with merrill lynch a date which would have entitled mr connell to a bonus deborah shepard mr continued files were property of smith barney mr connell crossed out this provision in his employment agreement and this revision was approved by smith barney’s senior management 10mr connell retained the legal services of mr lewis in date to counsel and represent him in connection with both the merrill lynch investigation and the ensuing litigation see infra p mr lewis has represented hundreds of individual financial advisers and financial services companies before the finra panel and he has appeared as a commentator on the subjects of finra arbitration and employment and securities litigation in the media connell’s manager and christopher romano a merrill lynch compliance officer met with mr connell in his office mr connell was basically told that he was going to be resigning mr connell contacted his counsel mr lewis and asked him whether he should resign mr lewis recommended that he should voluntarily resign which mr connell did effective immediately although mr connell believed there were no grounds for his termination he realized that he could not effectively continue his employment with merrill lynch and that if he were fired he would be unable to gain employment at any other reputable financial services firm when a financial adviser leaves his her financial services firm the firm is required to file with finra a form u5 uniform termination notice for securities industry registration form u5 provides details regarding the termination of an individual’s employment generally reputable financial services firms will not hire a financial adviser for whom a negative form u5 has been filed and mr connell was concerned that if he were fired a negative form u5 would be filed as soon as mr connell resigned merrill lynch froze his account with the firm11 and took legal action against him on date the firm filed a 11financial advisers are required to keep their assets and money at their employing financial services firm mr connell had several million dollars in his continued complaint against mr connell as well as an emergency motion for a temporary restraining order and preliminary injunction in the u s district_court for the eastern district of pennsylvania in a consent order signed on date mr connell agreed to an injunction governing his solicitation of clients and requiring him to return certain listed merrill lynch property the consent order provided that it would remain in full force and effect until such time as either an finra arbitration panel renders a decision on merrill lynch’s request for permanent injunctive relief or this court specifically orders otherwise pending a preliminary injunction hearing before this court and pursuant to the requirements of sec_3 and of the federal arbitration act u s c the parties are directed to proceed toward expedited arbitration hearings on the merits before a duly appointed panel of arbitrators pursuant to rule of the financial industry regulatory authority code of arbitration procedure days later on or about date merrill lynch initiated such an arbitration proceeding before the finra panel merrill lynch was the claimant mr connell was the respondent continued personal account at merrill lynch as soon as he resigned mr connell’s account was frozen thus preventing him from paying for his livelihood 12the parties in this matter entered a copy of merrill lynch’s amended statement of claim which was filed on date into the record it is unknown when merrill lynch filed its original claim after merrill lynch commenced legal action against mr connell he attempted to put his career back together by seeking employment at another financial services firm he was stymied however because merrill lynch did not immediately file a form u5 with respect to his leaving form u5 is usually filed within a week of an adviser’s departure and without such a filing normally no reputable financial services firm would have entertained his employment application consequently for a time after he left merrill lynch mr connell could not service his clients as mr connell’s career remained in limbo merrill lynch actively solicited mr connell’s clients merrill lynch had mr connell’s former team members contact each client in an attempt to convince each client to abandon mr connell and remain with merrill lynchdollar_figure merrill lynch also retained mr connell’s microsoft word documents and spreadsheets which the team members continued to use to service clients on date nearly a month after mr connell’s resignation merrill lynch filed the form u5 under the heading reason for termination the form 13mr connell’s former team members were not pressured into leaving rather to motivate them to remain merrill lynch gave his junior partner a raise moreover to motivate mr connell’s clients to remain with merrill lynch the firm offered them reduced management fees stated permitted to resign under the heading termination explanation the form states if the reason for termination entered above is permitted to resign discharged or other provide an explanation below in response merrill lynch wrote conduct resulting in loss of management’s confidence including conduct relating to the handling of customer information and lack of cooperation in the firm’s review of the matter testifying in this court mr lewis stated that’s the kiss of death because no firm would want to hire bob connell with that type of a u5 iv the finra arbitration a introduction on date merrill lynch filed an amended statement of claim wherein it sought repayment of the outstanding balance of mr connell’s loan damages for breach of contract injunctive relief regarding the return of merrill lynch property and proprietary information and legal fees and costs merrill lynch asserted that the outstanding balance of the loan should be repaid because the terms of the promissory note to merrill lynch called for such repayment upon termination of mr connell’s employment on date mr connell filed an answer affirmative defenses and counterclaim to merrill lynch’s claim in the answer mr connell denied all of merrill lynch’s claims in his counterclaim mr connell requested that he be awarded the following transition compensation of dollar_figure paid when he joined merrill lynch first year back end compensation of dollar_figure back end compensation_for year sec_2 to of dollar_figure lost commission compensation_for years of dollar_figure million interest on the above mentioned amounts unspecified punitive_damages and attorney’s fees costs and other such relief as the finra panel deems equitable mr connell’s counterclaim also requested the finra panel to order merrill lynch to amend his form u5 release to him his portable electronic storage devices including the information contained thereon ie the microsoft word documents and spreadsheets provide him a spreadsheet fully compliant with the protocol unfreeze his merrill lynch account and provide him with replacement computers for those destroyed by merrill lynch b mr connell’s pleadings the issue before us involves the character of the balance of the merrill lynch upfront forgivable loan dollar_figure which was extinguished as a result of the award_determination of the finra panel specifically we must determine whether that award constitutes capital_gain as mr connell maintains or ordinary_income as respondent maintains to resolve the characterization of the award we focus on mr connell’s arguments raised before the finra panel in his filings specifically answer affirmative defenses and counterclaim answer respondent counterclaimant robert a connell’s prehearing brief prehearing brief and respondent counterclaimant robert a connell’s response to claimant counterclaim respondent merrill lynch pierce fenner smith inc ’s prehearing brief response to claimant mr connell’s answer mr connell’s answer began by stating that the finra panel should reject merrill lynch’s demand that he repay the outstanding balance of the upfront forgivable loan merrill lynch’s claim for breach of contract resulting from mr connell’s nonrepayment of a forgivable loan should fail because if merrill lynch is allowed to collect the amount allegedly remaining due under the forgivable loan merrill lynch will have been permitted to freeze mr connell out of the financial services industry thus receiving the entire benefit of mr connell’s substantial book of business all without having to provide any compensation to mr connell for that book of business this amount as well as subsequent compensation and bonuses that mr connell was to receive from merrill lynch during the first five years of his employment was directly tied to the amount of revenue his book of business generated the year before he joined merrill lynch continuing mr connell’s answer asserted that if merrill lynch were permitted to collect the outstanding balance of the upfront forgivable loan then merrill lynch will have benefited from the revenues generated from mr connell’s entire book of business without having provided to mr connell any compensation_for that book of business further the answer posited that requiring mr connell to pay the outstanding balance of the upfront forgivable loan would amount to the unjust enrichment of merrill lynch as previously stated merrill lynch by filing mr connell’s form u5 in the manner it did has effectively prevented mr connell from securing employment in the financial services industry by doing so merrill lynch has secured its ability to solicit and reap the benefit of mr connell’s entire book of business free from competition if in addition to reaping the benefits from servicing mr connell’s clients merrill lynch is also allowed to collect amounts allegedly due under mr connell’s forgivable loan merrill lynch will have received the benefits from mr connell the revenues generated from his clients without having provided any compensation to mr connell for those benefits mr connell’s counterclaim consisted of counts we review only those counts that are relevant to this matterdollar_figure in count i breach of contract demanding repayment of transition compensation mr connell argued that b y seeking the return of compensation paid to mr connell which was paid to mr connell to induce him to transfer his 14the remaining counts were as follows count ii breach of contract non- payment of backend compensation count iii breach of the implied covenant of good_faith and fair dealing count iv common_law fraud and fraud in the inducement count v form u5 defamation and count vii conversion of personal accounts entire client base to merrill lynch after mr connell had effectively transferred his entire book of business to merrill lynch merrill lynch has breached the employment agreement it entered into with mr connell in count vi quantum meruit unjust enrichment and conversion of client accounts mr connell argued that merrill lynch enticed him to join that firm with bonus compensation including the dollar_figure upfront forgivable loan upon mr connell’s departure from merrill lynch the firm demanded that he pay the outstanding balance of the upfront forgivable loan and by delaying the filing of the form u5 and then filing a false and defamatory form u5 merrill lynch has virtually assured that mr connell will not be able to find competitive employment in the financial services industry thereby allowing merrill lynch to continue to service mr connell’s clients free from competition this would unjustly enrich merrill lynch because the firm would hold mr connell’s entire book of business without having paid any compensation in count viii tortious interference with contracts and or business relationship mr connell argued that by forcing his resignation and filing form u5 merrill lynch virtually assured that mr connell would be unable to secure comparable employment in the financial services industry as a result he is unable to service his clients and he is therefore unable to generate any revenue from servicing those clients’ accounts in count ix misappropriation of trade secrets mr connell asserted that the spreadsheets and microsoft word documents containing his client information which he had developed over the preceding years were trade secrets that are proprietary to mr connell mr connell accused merrill lynch of utilizing these programs for its own benefit after his resignation in count x unfair competition mr connell asserted that merrill lynch has engaged in acts of unfair competition by luring mr connell--and by extension his lucrative book of business--to merrill lynch with the promise of high compensation only to one year later force his voluntary resignation decline to provide to him his promised compensation seek to recoup compensation already paid to him file a false and defamatory form u5 preventing mr connell from securing employment in the industry and then all the while continuing to service and generate revenue from mr connell’s clients entirely free from competition mr connell’s prehearing brief the preliminary statement to mr connell’s prehearing brief asserted that merrill lynch sabotaged mr connell’s career interestingly none of mr connell’s team including his partner and the four sales assistants who transitioned with him seem to have faced any repercussions for the actions in which they all engaged and which allegedly constituted violations of the protocol the rest of mr connell’s team remains at merrill lynch servicing mr connell’s entire book of business forcing mr connell’s resignation and retaining his entire book of business was not enough for merrill lynch though instead merrill lynch saw fit to seek repayment of compensation paid to mr connell and to file actions against him in federal court and with finra all in an effort to ensure that merrill lynch would have total unrestricted access to mr connell’s book of business free from competition and to prevent mr connell from securing competitive employment at a comparable financial services firm continuing the prehearing brief asserted that by luring mr connell and his lucrative book of business to merrill lynch the firm took action to ensure that mr connell would resign and be unable to find future work thus mr connell claims merrill lynch has thereby secured for itself exclusive access to mr connell’s book of business including the revenue generated by and the assets held in mr connell’s clients’ accounts it has done so by forcing his resignation--manufacturing an alleged violation of the protocol for broker recruiting as its reason for doing so--and then filing a form u5 notice of termination regarding mr connell’s separation with an intentionally false statement explaining the circumstances of mr connell’s resignation the statement made on mr connell’s form u5 which is meritless and was made without justification render sic mr connell virtually unemployable with the major financial services firms in the securities industry additionally as if this were not enough merrill lynch since mr connell’s resignation has sought the return of the very compensation paid to mr connell in return for his decision to transfer his book of business to merrill lynch moreover the manner in which merrill lynch has handled mr connell’s resignation from the firm may have irreparably damaged his relationship with his clients who after mr connell’s resignation were left to speculate as to the true nature of mr connell’s abrupt departure from merrill lynch mr connell’s prehearing brief further stated by seeking the return of compensation paid to mr connell which was paid to mr connell to induce him to transfer his entire client base to merrill lynch after mr connell had effectively transferred his entire book of business to merrill lynch merrill lynch has breached the agreement it entered into with mr connell merrill lynch’s breach has caused mr connell to suffer damages under the employment agreement merrill lynch is obligated to pay and indemnify mr connell for all expenses including attorneys’ fees and costs incurred by mr connell if he is successful in enforcing any of his rights under this agreement see exhibit agreement at therefore mr connell requests that the panel issue an award in his favor along with compensatory_damages punitive_damages attorneys’ fees costs of arbitration interest and such other and further relief as the panel deems equitable in its discussion of mr connell’s claims against merrill lynch the prehearing brief sets forth seven arguments mr connell’s first argument was that mr connell’s claim for breach of contract should be granted because if merrill lynch is permitted to obtain the return of those funds then merrill lynch will have the benefit of being able to service mr connell’s entire book of business without having to provide any compensation to mr connell for that benefit with respect to this argument mr connell asserted that after mr connell had effectively transferred his entire book of business to merrill lynch merrill lynch has breached the agreement it entered into with mr connell merrill lynch’s breach has caused mr connell to suffer damages under the agreement merrill lynch is obligated to pay and indemnify mr connell for all expenses including attorney’s fees and costs incurred by mr connell if he is successful in enforcing any of his rights under this agreement see exhibit agreement at mr connell’s second argument was that mr connell’s claim for breach of the implied covenant of good_faith and fair dealing should be granted because by inducing mr connell to transfer his entire book of business only to force his resignation one year later and avoid paying compensation owed to mr connell merrill lynch breached the covenant of good_faith and fair dealing implied in its agreement with mr connell this argument is premised on the law of contracts positing that merrill lynch breached the state of pennsylvania’ sec_15 implied covenant of good_faith by inducing mr connell to transfer his entire book of business and then forcing his resignation less than one year later to avoid paying compensation owed to him mr connell’s third argument was that mr connell’s claim for fraud in the inducement should be granted because by inducing mr connell to transfer his entire book of business only to force his resignation one year later and avoid paying compensation owed to mr connell merrill lynch fraudulently induced mr connell to sign the agreement with merrill lynch and transfer hi sec_15mr connell’s employment agreement with merrill lynch was governed by pennsylvania law entire client base to the firm which is related to common_law fraud and fraudulent inducement committed under the auspices of pennsylvania tort law mr connell’s fourth argument was that mr connell’s claim for quantum meruit unjust enrichment and conversion of clinet sic accounts should be granted because by inducing mr connell to transfer his entire book of business to merrill lynch only to force his resignation one year later and avoid paying compensation owed to mr connell merrill lynch is effectively receiving all the benefits of servicing mr connell’s entire book of business without providing any remuneration to mr connell for that benefit in making this contention mr connell argued that merrill lynch essentially converted his book of business via a plan whereby merrill lynch lured mr connell to join the firm with a large compensation package the initial of which was in the amount of dollar_figure ie the amount of the monthly transition compensation and the upfront forgivable loan that was based on the value of his book of business forced his resignation just before his first year bonus was due to be paid demanded he repay the upfront forgivable loan and filed a false and defamatory form u5 which virtually assured that mr connell would not be able to find comparable employment in the financial services industry thereby allowing merrill lynch to continue to service mr connell’s clients almost entirely free from competition mr connell’s fifth argument was that mr connell’s claim for tortious interference should be granted because in the methods it has used to ensure that mr connell would not be permitted to secure comparable employment merrill lynch tortiously interfered with mr connell’s relationship with his clients similar to the fourth argument this argument adds a tort claim to mr connell’s position that merrill lynch converted mr connell’s book of business mr connell’s sixth argument was that b y continuing to use for its own pecuniary gain the client financial planning spreadsheets and documents that mr connell developed merrill lynch has misappropriated mr connell’s trade secrets with respect to this argument mr connell asserted that w hen mr connell resigned from merrill lynch he was not permitted to retain copies of his client financial planning spreadsheets or microsoft word documents and upon information and belief merrill lynch is still utilizing these programs for its own benefit mr connell’s seventh argument was that merrill lynch by forcing mr connell’s resignation by filing a false form u5 and by taking other actions against mr connell has violated finra rule and has engaged in unfair competition with respect to this argument mr connell asserted that merrill lynch violated the spirit and letter of finra rule which provides that a member firm is to observe high standards of commercial honor and just and equitable principles of trade in conducting business merrill lynch violated this rule mr connell argued by luring him to the firm forcing him to resign filing a false and defamatory form u5 demanding he pay the outstanding balance of the upfront forgivable loan and continuing to service and generate revenue from mr connell’s clients entirely free from competition response to claimant in the response to claimant mr connell reiterated that he was not in breach of his employment contract did not misappropriate trade secrets did not convert merrill lynch property did not breach his duty_of loyalty and did not take unfair competitive actions mr connell further argued that merrill lynch’s claim for breach of contract for nonrepayment of the balance of the upfront forgivable loan should be denied because it would be manifestly unjust to allow the firm to essentially freeze mr connell out of the financial services industry and permit merrill lynch to freely solicit and generate revenue from mr connell’s book of business without providing him with any compensation mr connell was provided with an up-front loan by merrill lynch as an inducement to join merrill lynch the loan was based on the amount of revenue he generated the year before he joined merrill lynch but unlike the scenario described above wherein a hypothetical financial planner leaves one firm to work at another with an outstanding balance remaining on a forgivable loan when mr connell resigned from merrill lynch he did not join a competitor and in the several months since his resignation has only managed to acquire clients instead merrill lynch filed a form u5 with language that makes it impossible for mr connell to find comparable employment in the financial services industry having effectively sidelined mr connell merrill lynch has been able to solicit free from competition mr connell’s entire book of business now merrill lynch through its breach of contract claim seeks to force mr connell to repay to merrill lynch the amounts it originally paid to him to bring his book of business to merrill lynch it would be manifestly unjust to permit merrill lynch to continue to solicit and reap the benefits of mr connell’s entire book of business without competition and also allow merrill lynch to collect the amounts allegedly outstanding on mr connell’s up-front loan therefore merrill lynch’s breach of contract claim for non-repayment of mr connell’s up-front loan should be denied mr connell further posits that merrill lynch’s claim against him for unjust enrichment should be rejected because among other things if any party has been unjustly enriched it was merrill lynch c outcome of the finra arbitration on date the finra panel rendered its decision with respect to merrill lynch’s claims the finra panel stated claimant’s ie merrill lynch’s claims are denied in their entirety thus the finra panel declined to order mr connell to pay the balance owing under the promissory note with respect to mr connell’s counterclaims the finra panel ruled that t he restrictions on respondent’s ie mr connell’s personal account s with claimant are stricken respondent is entitled to retain the dollar_figure paid_by claimant to respondent thus the finra panel made it clear that mr connell was not obligated to pay the balance of the upfront forgivable loan to merrill lynch mr connell was also awarded compensatory_damages of dollar_figure the finra panel did not specify its reasoning or the basis of this award mr connell was further awarded attorney’s fees of dollar_figure and costs of dollar_figure the finra panel ordered merrill lynch to deliver to mr connell the templates for his microsoft word documents and spreadsheets but expressly stated that the templates were to be delivered to mr connell without any data upon delivery merrill lynch was ordered to certify that it had removed the connell proprietary excel spreadsheet and ms word templates from its own computer systems the order did not prevent merrill lynch from retaining the substantive client information however mr connell’s request that his form u5 be expunged was denied the finra panel further ruled that all other elements of the injunction agreed to under the consent order were to remain in effect mr connell’s victory before the finra panel was according to mr lewis very unusual typically a promissory note is awarded because there’s a contract and there are terms and the terms are fairly one-sided when the financial advisor signs the terms so there’s an awful lot of protections for the financial institutions so it’s rare for something like this to occur v mr connell’ sec_2011 federal_income_tax return merrill lynch issued mr connell a form 1099-c cancellation of debt reporting debt_cancellation income of dollar_figure the parties stipulated that the amount on form 1099-c was wrong and that the proper amount of cancellation_of_indebtedness_income should be dollar_figure mr connell timely filed hi sec_2011 federal_income_tax return wherein he reported adjusted_gross_income of negative dollar_figure mr connell attached to his income_tax return a document entitled form and schedule e wherein he reported the cancellation_of_indebtedness_income as deferred_compensation ordinary_income he offset this amount with two ordinary_loss items a merrill lynch reduction for 1099c reported on w-2 of dollar_figure and smith barney citi group deferred_compensation loss of dollar_figure resulting in dollar_figure in total net deferred_compensation this amount combined with mr connell’s other reported business_losses was reported on line 16merrill lynch issued mr connell a form_w-2 wage and tax statement reporting the other awards made by the finra panel 17respondent agrees that the amount listed on the form 1099-c should be decreased by dollar_figure of mr connell’s form_1040 u s individual_income_tax_return as a total loss of dollar_figure combining this total with deductions of dollar_figure claimed on schedule a itemized_deductions mr connell requested a refund of dollar_figure the irs examined mr connell’ sec_2011 tax_return and determined that the smith barney citi group deferred_compensation loss was a loss from the sale of stock and could not be used to offset ordinary_income mr connell has conceded this recharacterization on date mr connell filed an amended income_tax return wherein he reported adjusted_gross_income of dollar_figure on line of the amended tax_return mr connell reported positive_income of dollar_figure also on the amended_return mr connell reported itemized_deductions totaling dollar_figure as a result mr connell again claimed entitlement to a refund of dollar_figure in essence mr connell recharacterized the extinguishment of the balance of the merrill lynch upfront forgivable loan dollar_figure from ordinary_income to capital_gain opinion in general the commissioner’s determinations in the notice_of_deficiency are presumed correct and taxpayers bear the burden of proving error rule a 290_us_111 gross_income includes all income from whatever source derived unless specifically excluded sec_61 141_tc_331 aff’d 668_fedappx_241 9th cir proceeds received pursuant to a judgment arising from a dispute constitute taxable_income unless the taxpayer can establish that the proceeds come within the clear scope of a statutory exclusion 515_us_323 when a solvent debtor’s fixed obligation is reduced or canceled the amount of the reduction or cancellation constitutes income sec_61 336_us_28 82_tc_638 this court has long recognized the rule that t he taxability of the proceeds of a lawsuit or of a sum received in settlement thereof depends upon the nature of the claim and the actual basis of recovery 36_tc_1173 aff’d 311_f2d_210 7th cir see also okc corp subs v commissioner t c pincite gidwitz family tr v commissioner 61_tc_664 the nature of the litigation is determined by reference to the origin and character of the claim origin of the claim doctrine which gave rise to the litigation gidwitz family tr v commissioner t c pincite thus to the extent that amounts received for injury or damage to capital assets exceed the basis of the property such amounts are taxable as capital_gain whereas amounts received for lost profits are taxable as ordinary_income okc corp subs v commissioner t c pincite in deciding the issue before us ie the character of the dollar_figure extinguished as a result of the finra panel’s award the question we must answer is in lieu of what were the damages awarded 48_tc_465 quoting 144_f2d_110 1st cir aff’g 1_tc_952 modified by 49_tc_13 dollar_figure 18respondent argues that mr connell is precluded by the rule_of 378_f2d_771 3d cir vacating and remanding 44_tc_549 from relying on the origin of the claim doctrine we disagree with respondent’s position respondent argues that mr connell is bound by his employment agreement and promissory note the promissory note was made as part of mr connell’s compensation package with merrill lynch ie the monthly transition compensation the note makes no mention of mr connell’s book of business moreover as respondent points out mr connell treated the monthly transition compensation he received during his tenure at merrill lynch as ordinary_income which is consistent with the terms of the employment agreement and promissory note respondent also draws our attention to the fact that mr connell did not assert that the income was capital_gain income until the irs determined that he erroneously characterized the smith barney stock loss as an ordinary_loss the danielson_rule does not control the outcome of this matter mr connell does not seek to change the tax consequences of a transaction by challenging the underlying agreements and reforming the contractual terms see id pincite the finra panel did not explain the basis of its award hence we are left to infer its reasoning in similar cases we have looked to the pleadings to determine the nature of the taxpayers’ claims the decided cases seem to be unanimous in holding that in such circumstances as we have here the nature of the recovery is to be determined from the claims made in the pleadings or complaint filed in the prior action and the issues and evidence there presented to the jury state fish corp v commissioner t c pincite mr connell argues that his filings with the finra panel make it clear that the award was to compensate him for the taking of his book of business and hence should be taxed as a capital_gain the gravamen of mr connell’s claim in the finra arbitration was that he was entitled to retain the unpaid portion of the loan proceeds because they represented fair compensation_for merrill lynch’s having taken his book of business in fact that was the only argument he made with respect to his claim for retention of those proceeds we disagree admittedly the filings heavily emphasize mr connell’s argument that merrill lynch lured mr connell to merrill lynch in order to acquire his book of business and that thereafter it set out to ruin his professional reputation so as to keep him from working at a competing financial services firm but this argument was not the only one mr connell presented to the finra panel mr connell’s attorney mr lewis an experienced and successful litigator made certain of that mr connell’s filings forcefully argue that the finra panel should reject merrill lynch’s position and conclude that mr connell need not pay the balance of the upfront forgivable loan indeed mr connell’s filings emphasized that merrill lynch breached the terms of the employment contract not mr connell causing mr connell to suffer damages this argument by itself would relieve mr connell of his obligation to pay the outstanding balance of the promissory note to merrill lynch the record herein does not reveal the specific argument the finra panel found most persuasive when it extinguished the balance of the upfront forgivable loan petitioners bear the burden of answering the question in lieu of what were the damages awarded on the basis of our examination of the record we conclude that petitioners have not met their burden to establish that the amount at issue was solely for the acquisition of mr connell’s book of business consequently we sustain respondent’s determination that the extinguishment of mr connell’s debt to merrill lynch constitutes cancellation of debt income and that the amount of the extinguishment is taxable as ordinary_income to reflect the foregoing and the concessions included in the joint stipulation of settled issues decisions will be entered under rule
